DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0227438 – previously cited) in view of Han (US 2012/0118548 – previously cited) and Dandekar (US 6,180,846 – provided by Applicant in the IDS, previously cited).

Regarding claim 1, Ito teaches a plate heat exchanger (see Title) for exchanging heat between fluids (see paragraph [0026] which notes that two fluids flow through the heat exchanger), comprising: 
(a) a start plate (1, Fig. 1a, see paragraph [0026]), an end plate (4, Fig. 1a, see paragraph [0026]), and a number of heat exchanger plates arranged between the start plate and the end plate (2, 3, Fig. 1a, see paragraph [0027]), the heat exchanger plates being provided with 5a pressed pattern of ridges and grooves (see wave patterns depicted by 9 and 10, see paragraphs [0073]-[0074],  in Fig. 1c and Fig. 1d, further see Fig. 8 which shows how the wave patterns form ridges and grooves as they oscillate, see paragraphs [0032]-[0033]), 
wherein the heat exchanger plates include a first pair of port openings (5, 6, Fig. 1b, see paragraph [0026]), a second pair of port openings (7, 8, Fig. 1b, see paragraph [0026]), and 
a length extending from the first pair of port openings to the second pair of port openings, and forming flow channels between neighboring heat exchanger plates such that flow in the channels is from one of the first pair of port openings to one of the second pair of port openings or 10vice versa (see Fig. 1d, further see paragraph [0027] at least which describes how the plates define flow paths, further as the inlet ports 5, 6 and corresponding outlet ports 7, 8 are offset on opposite ends of the heat exchanger, the length is defined by this relationship); 
 (c) said heat exchanger plates form contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger plates (11, Fig. 2, see paragraph [0033]), 
wherein the contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger 20plates form a curve in a plane parallel to the heat exchanger plates and through the contact points (see Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point, “Then, each of the bottoms of the wave pattern represented by the bottom edge lines and each of the tops of the wave pattern represented by the top edge lines connect (come into contact) with each other at each of the intersection points 23, thereby forming a joint point (contact portion)” which therefore allow a multitude of potential curves to be drawn by connecting contact points along the vertical direction, i.e. in the plane parallel to the heat exchanger plates).
Ito does not teach:
(b) the pressed pattern of ridges and grooves are arranged in an inclined straight pattern or a curved pattern;
a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Han teaches a plate heat exchanger (Han, Title) which features plates which have a plurality of ridges and grooves which are arranged an inclined straight pattern (Han, 13a, 13b, Fig. 2, see paragraph [0055], see Fig. 2 which shows the ridges and grooves are only in a straight line pattern). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito with the teaching of the pressed pattern of ridges and grooves arranged in an inclined straight pattern, as taught by Han, as it would be obvious to try to one of ordinary skill in the art in order to assess how a straight inclined pattern effects the desired heat exchange in the heat exchanger. 
Ito as modified does not teach a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Dandekar teaches a heat exchange reactor (Dandekar, 19, Fig. 5, col. 11, lines 31-35) which feature a stacking of plates (Dandekar, 25, Fig. 6, see Fig. 2 which shows how the plates are stacked, col. 11, lines 31-35) wherein the ridges and valleys of the plates may have a varied pitch in order to reach a desired degree of turbulence (Dandekar, col. 11, lines 40-45) wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate and therefore the pitch varies along a plane that is parallel to the heat exchanger plates). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with a pitch which varies along a distance of the heat exchanger plates, as taught by Dandekar, in order provide a varying degree of turbulence (Dandekar, col. 11, lines 40-45), thereby increasing the rate of heat transfer by the heat exchanger. 
Through the combination of references, Ito as modified teaches that the curve results from the varied pitch of the pressed pattern of ridges and grooves, as Ito teaches a curve which can be drawn from the contact points which arise from contact between adjacent ridges and grooves on adjacent heat exchanger plates (see Ito, Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point), and the combination with Dandekar teaches the varied pitch of the ridges and grooves, thereby the curve would be resultant from the varied pitch. 

Regarding claim 2, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the pressed 25pattern increases over said length (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate, further see col. 11, lines 40-45 which describes as such). 

Regarding claim 3, Ito as modified teaches the heat exchanger of claim 2, but does not specifically teach that the varied pitch of the pressed pattern increases according to an arithmetic series. However, Ito as modified does teach that the pitch of ridges and grooves on a plate heat exchanger can be varied to promote a varying degree of turbulence as desired (Dandekar, col. 11, lines 40-45), therefore, the claimed limitation of the varied pitch increasing according to an arithmetic series is merely a result-effective variable that can be determined by one of ordinary skill in the art based on the desired optimization of the heat exchanger. Namely, the claim requires that the pitch varies according to an arithmetic series, and since the general conditions of the claim are met, i.e. the pitch varying over the length of the heat exchanger plates, it is not patentably distinguishable from the prior art. Further, Dandekar specifically notes that the pitch may be varied as desired to promote a degree of turbulence (Dandekar, col. 11, lines 40-45). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with varying the varied pitch of the pressed pattern increases according to an arithmetic series, in order to achieve a desired degree of turbulence in the heat exchanger (Dandekar, col. 11, lines 40-45). 

Regarding claim 4, Ito as modified teaches the heat exchanger of claim 1, wherein the ridges and grooves are distributed in groups defined by portions of ridges and grooves with smaller pitch, separated by portions with larger pitch (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

5 Regarding claim 5, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the ridges and grooves of the pressed pattern is different in different parts over the length of the heat exchanger plates (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

Regarding claim 7, Ito as modified teaches the heat exchanger of claim 1, wherein the pressed pattern of ridges and grooves extending between the first pair of port openings and the second pair of port openings is provided as only the inclined straight pattern (Han, 13a, 13b, Fig. 2, see paragraph [0055], see Fig. 2 which shows the ridges and grooves are only in a straight line pattern). See motivation to combine in claim 1. 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0227438 – previously cited) in view of Hitsohi (JP201024932A – previously cited) and Dandekar (US 6,180,846 – provided by Applicant in the IDS, previously cited).

Regarding claim 1, Ito teaches a plate heat exchanger (see Title) for exchanging heat between fluids (see paragraph [0026] which notes that two fluids flow through the heat exchanger), comprising: 
(a) a start plate (1, Fig. 1a, see paragraph [0026]), an end plate (4, Fig. 1a, see paragraph [0026]), and a number of heat exchanger plates arranged between the start plate and the end plate (2, 3, Fig. 1a, see paragraph [0027]), the heat exchanger plates being provided with 5a pressed pattern of ridges and grooves (see wave patterns depicted by 9 and 10 which form ridges and grooves, see paragraphs [0073]-[0074],  in Fig. 1c and Fig. 1d, further see Fig. 8 which shows how the wave patterns form ridges and grooves as they oscillate, see paragraphs [0032]-[0033]), 
wherein the heat exchanger plates include a first pair of port openings (5, 6, Fig. 1b, see paragraph [0026]), a second pair of port openings (7, 8, Fig. 1b, see paragraph [0026]), and 
a length extending from the first pair of port openings to the second pair of port openings, and forming flow channels between neighboring heat exchanger plates such that flow in the channels is from one of the first pair of port openings to one of the second pair of port openings or 10vice versa (see Fig. 1d, further see paragraph [0027] at least which describes how the plates define flow paths, further as the inlet ports 5, 6 and corresponding outlet ports 7, 8 are offset on opposite ends of the heat exchanger, the length is defined by this relationship); 
 (c) said heat exchanger plates form contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger plates (11, Fig. 2, see paragraph [0033]), 
wherein the contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger 20plates form a curve in a plane parallel to the heat exchanger plates and through the contact points (see Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point, “Then, each of the bottoms of the wave pattern represented by the bottom edge lines and each of the tops of the wave pattern represented by the top edge lines connect (come into contact) with each other at each of the intersection points 23, thereby forming a joint point (contact portion)” which therefore allow a multitude of potential curves to be drawn by connecting contact points along the vertical direction, i.e. in the plane parallel to the heat exchanger plates).
Ito does not teach:
(b) the pressed pattern of ridges and grooves are arranged in an inclined straight pattern or a curved pattern;
a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Hitoshi teaches a plate heat exchanger (Hitoshi, Title) which features ridges that are formed in a curved pattern (Hitoshi, Abstract, see the ridges 17 in Fig. 3 which are curved). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito with the teaching of the pressed pattern of ridges and grooves arranged in an curved pattern, as taught by Hitoshi, as it would be obvious to try to one of ordinary skill in the art in order to assess how a curved pattern effects the desired heat exchange in the heat exchanger. 
Ito as modified does not teach a pitch of the pressed pattern of ridges and grooves varies over the length of the heat exchanger plates forming a varied pitch extending from the first pair of port openings to the second pair of port openings, and 15wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves.
Dandekar teaches a heat exchange reactor (Dandekar, 19, Fig. 5, col. 11, lines 31-35) which feature a stacking of plates (Dandekar, 25, Fig. 6, see Fig. 2 which shows how the plates are stacked, col. 11, lines 31-35) wherein the ridges and valleys of the plates may have a varied pitch in order to reach a desired degree of turbulence (Dandekar, col. 11, lines 40-45) wherein the pitch is a distance along a plane parallel to the heat exchanger plates between adjacent ridges and grooves (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate and therefore the pitch varies along a plane that is parallel to the heat exchanger plates). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with a pitch which varies along a distance of the heat exchanger plates, as taught by Dandekar, in order provide a varying degree of turbulence (Dandekar, col. 11, lines 40-45), thereby increasing the rate of heat transfer by the heat exchanger. 
Through the combination of references, Ito as modified teaches that the curve results from the varied pitch of the pressed pattern of ridges and grooves, as Ito teaches a curve which can be drawn from the contact points which arise from contact between adjacent ridges and grooves on adjacent heat exchanger plates (see Ito, Fig. 2 which shows the overlap of the ridges and grooves of adjacent plates via solid and dashed lines, further see paragraph [0035] which notes that when these lines overlap they form a contact point), and the combination with Dandekar teaches the varied pitch of the ridges and grooves, thereby the curve would be resultant from the varied pitch. 

Regarding claim 2, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the pressed 25pattern increases over said length (Dandekar, Fig. 6 which shows the corrugations of ridges and valleys increasing from 56 to 54, along the length of the heat exchanger plate, further see col. 11, lines 40-45 which describes as such). 

Regarding claim 3, Ito as modified teaches the heat exchanger of claim 2, but does not specifically teach that the varied pitch of the pressed pattern increases according to an arithmetic series. However, Ito as modified does teach that the pitch of ridges and grooves on a plate heat exchanger can be varied to promote a varying degree of turbulence as desired (Dandekar, col. 11, lines 40-45), therefore, the claimed limitation of the varied pitch increasing according to an arithmetic series is merely a result-effective variable that can be determined by one of ordinary skill in the art based on the desired optimization of the heat exchanger. Namely, the claim requires that the pitch varies according to an arithmetic series, and since the general conditions of the claim are met, i.e. the pitch varying over the length of the heat exchanger plates, it is not patentably distinguishable from the prior art. Further, Dandekar specifically notes that the pitch may be varied as desired to promote a degree of turbulence (Dandekar, col. 11, lines 40-45). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ito as modified with varying the varied pitch of the pressed pattern increases according to an arithmetic series, in order to achieve a desired degree of turbulence in the heat exchanger (Dandekar, col. 11, lines 40-45). 

Regarding claim 4, Ito as modified teaches the heat exchanger of claim 1, wherein the ridges and grooves are distributed in groups defined by portions of ridges and grooves with smaller pitch, separated by portions with larger pitch (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

5 Regarding claim 5, Ito as modified teaches the heat exchanger of claim 1, wherein the varied pitch of the ridges and grooves of the pressed pattern is different in different parts over the length of the heat exchanger plates (see Dandekar, Fig, 6, col. 11, lines 40-45 which notes areas of higher pitch and lower pitch along the length of the heat exchanger plates).  

Regarding claim 8, Ito as modified teaches the heat exchanger of claim 1, wherein the pressed pattern of ridges and grooves extending between the first pair of port openings and the second pair of port openings is provided as only the curved pattern (Hitoshi, Abstract, see the ridges 17 in Fig. 3 which are curved). See motivation to combine in claim 1. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Ito (US 2012/0227438) in view of Hitsohi (JP201024932A), Dandekar (US 6,180,846), and Hoglund (US 2008/0267845).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
the contact points along the length of the heat exchanger plates provide that the flow channels are not straight.
Ito as modified teaches the claimed invention of claim 1, but lacks the specifics of claim 6. Hoglund teaches heat exchanger plates which are curved zones of the flow channel (Hoglund, paragraph [0012], Fig. 1). However, Hoglund has straight channels shown in the cross-section (Hoglund, Fig. 2), which teach away from what is being claimed.  
Thus, the combination would not be obvious to modify the prior art structures to arrive at the claimed invention of claim 6, without impermissible hindsight.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 35 USC 112 rejections made in the previous office action. Applicant asserts the amendment has overcome the rejections. The Examiner agrees and the rejections are withdrawn. 
Remainder of Applicant’s arguments are directed to the 35 USC 103 rejections made in the previous office action. Applicant argues that there is no reason to explain why one of ordinary skill in the art would utilize a portion of the plate heat exchanger of Han and apply that to Ito, without the plate heat exchanger being designed as taught by Han, and why one would suggest modifying Ito with Han as Han does not utilize a first pair of port openings and second pair of port openings. See Applicant Remarks, pgs. 7-8. The Examiner has considered the argument and respectfully disagrees as Han is only utilized to teach the inclined straight pattern of the pressed pattern of ridges and grooves. Thus, making Applicant’s Remarks moot as the arguments do not address the combination itself and only attack the differences between Ito and Han that are not pertinent to the combination. Han is analogous art as it is within the same field of endeavor (i.e. plate heat exchangers used in heat exchange), therefore the motivation to combine as noted is completely within reason to one of ordinary skill as the pressed ridge pattern of Han it obvious to combine in order to assess how this pattern effects the desired heat exchange in the heat exchanger. 
Applicant further makes a similar argument to the combination with Dandekar, noting that Dandekar has a different type of heat exchanger with no port openings at all, thereby making the combination to modify improper as there is no suggestion of a varied pitch extending between the first pair of port openings to the second pair of port openings. See Applicant Remarks, pg. 8. Applicant further argues that Dandekar teaches away from the claimed straight or curved pattern as it teaches a preferred zig-zag pattern. 
The Examiner has considered these arguments and respectfully disagrees. Dandekar having a zig-zag pattern and not utilizing port openings does not mean that Dandekar does not read on the claim as applied in the combination of references. Dandekar is strictly applied in the rejection to teach a pressed pattern of ridges and grooves which varies along the length of the heat exchanger plates to form a varied pitch. Dandekar clearly teaches heat exchange plates with a varied pitch, and through the combination with Ito as modified teaches the resultant structure of the claims in having a varied pitch extending between the first pair of port openings to the second pair of port openings as Ito is previously established to having a pressed pattern of ridges and grooves between the first pair of port openings to the second pair of port openings. Applicant repeatedly is misconstruing the combination to attack the references individually. Applicant further argues that there is no teaching or suggestion of the contact points between the pressed pattern of ridges and grooves of neighboring heat exchanger plates form a curve…wherein the curve results from the varied pitch. Applicant’s argument is directed entirely to the Dandekar reference, which is a piecemeal analysis which does not address the rejection set forth by the combination of references. The claim literally says that the curve results from the varied pitch, thus making the limitation taught by the combination as Ito as modified teaches a varied pitch. Regarding the argument against the contact points forming a curve, the path between any two contact points is not clearly defined by the claim therefore any arbitrary path between two contact points can be made to be a curve. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763